J-S32013-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 MATTIE PITTMAN                          :
                                         :
                   Appellant             :   No. 1220 EDA 2018

          Appeal from the Judgment of Sentence March 19, 2018
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0008404-2016


BEFORE: SHOGAN, J., NICHOLS, J., and MURRAY, J.

MEMORANDUM BY SHOGAN, J.:                        FILED OCTOBER 17, 2019

     Appellant, Mattie Pittman, appeals from the judgment of sentence

entered following her convictions of aggravated assault, simple assault,

recklessly endangering another person (“REAP”), and various firearm

violations. We affirm.

     The trial court summarized the factual history of this case as follows:

            Dorothy Howell, sixty-one years old, testified that on
     August 29, 2016, at around 1:00-1:30am, she received a phone
     call from her younger sister ([Appellant]). (N.T. 9/8/17 at pp. 9-
     12). [Appellant], who did not live with Dorothy, informed Dorothy
     that she was outside her home. (Id.) [Appellant] told her that
     she was there to say a prayer, as Dorothy’s grandson had just
     been killed and Dorothy’s husband was in the hospital. (Id. at 12,
     14). Dorothy let her in. (Id. at 12).

           Once [Appellant] was inside she said a prayer, but then told
     Dorothy, “Let me see your phone to see if I dialed the right
     number.” (Id. at 12). Dorothy responded, “Mattie, that is the
     right number; you just called me.”         (Id.).   Immediately,
     [Appellant] jumped up, pinned Dorothy down, and repeatedly
J-S32013-19


     punched Dorothy in the face and the chest. (Id. at 12, 16, 17,
     23). She also began accusing Dorothy of sleeping with a man that
     [Appellant] was friends with. (Id.). Dorothy had no idea who or
     what [Appellant] was talking about. (Id. at 12).

           [Appellant] then pulled a small, black and yellow, .22 caliber
     gun out of her pocketbook, pointed it at Dorothy from only one to
     two feet away, and said “Shut up you no good, stinking bitch.
     You’re fucking my friend.” (Id. at 13, 22). She also threatened
     “Shut the F up...before I blow your head off.” (Id. at 18, 20).
     Dorothy responded “Mattie, you about to kill me about a man? I
     don’t even know what man you talking about.” ([Id. at] 18-20).

            [Appellant] then called the man in question on Dorothy’s
     phone, spoke to him, threw Dorothy’s phone, and continued to
     attack Dorothy; [Appellant] sliced open Dorothy’s face by
     punching her with the rings on her fingers. (Id. at 13). Dorothy’s
     eye started closing and stinging. (Id.). Dorothy hit [Appellant]
     back in the chest with her house phone to defend herself. (Id. at
     52). Dorothy then escaped to the kitchen and grabbed a kitchen
     knife; she thought about fending off [Appellant] with the kitchen
     knife but decided against it because she did not want to
     accidentally kill her sister. (Id. at 22, 25). Instead, she told
     [Appellant] to leave. (Id.). [Appellant] left Dorothy’s house. (Id.
     at 25). As she left, [Appellant] asked Dorothy if she was going to
     call the police and Dorothy responded that she was. (Id. at 26).
     [Appellant] left with the gun, and Dorothy tried to get
     [Appellant’s] license plate number for the police but could not see
     because there was blood, swelling, and incredible pain in her eyes.
     (Id. at 24, 45). Dorothy called the police, and the police then
     rushed her to the hospital. (Id. at 13).

            At the hospital, Dorothy testified that she was treated for a
     fractured eye socket and a fractured nose, and she also received
     four stitches under her right eye. (N.T. 9/8/17 at pp. 17, 24).
     Dorothy had bruises all up and down her chest and arm. (Id. at
     18). She also testified that she had damage to the muscles under
     her eye. (Id. at 28). The pain in her eyes did not cease for two
     weeks after the incident. (Id. at 29). She had trouble seeing at
     first and her doctor told her that her eyes would take a while to
     heal. (Id. at 30). At trial, her medical records were admitted and
     revealed that she was officially diagnosed with “a periorbital
     contusion on her left eye, a facial fracture, a closed head injury,
     and facial laceration.” (Id. at 27). Photographs of Dorothy’s

                                    -2-
J-S32013-19


       injuries on the day after the incident were entered into evidence,
       including some of her face and one of bruising on her chest and
       arm. (Id. at 32, 34). Dorothy concluded that she still loved her
       sister but remains confused by her actions. (Id. at 35).

              Detective Cherie Savoy testified that on August 29, 2016,
       at around 1:40am, she met with Dorothy Howell at Dorothy’s
       home in Philadelphia. (N.T. 10/20/17 at p. 7). At that time,
       Dorothy was crying, terrified, and badly beaten. (Id. at 7). Her
       face was bleeding from under her eye and from her forehead.
       (Id.). Dorothy told Detective Savoy that her sister came to her
       house, accused her of talking to a man, repeatedly punched her
       in the face, and pulled a small black and yellow firearm (possibly
       a .22 caliber) on her. (Id. at 9, 14, 15). She gave the officer
       specific information, including her sister’s name, address, date of
       birth, and car description. (Id. at 8, 11). The detective then gave
       [Appellant’s] information to other officers and personally
       transported Dorothy to the hospital. (Id. at 12).

             Officer Timothy Carroll testified that on August 29, 2016,
       around 1:30am, he received a radio call with information about a
       suspect ([Appellant]) who had just committed an aggravated
       assault. (N.T. 10/20/17 at p. 18). Officer Carroll found the
       uninjured [Appellant] on [Appellant’s] street at 3:05am and
       arrested her. (Id. at 20-21).

Trial Court Opinion, 10/26/18, at 3-5.

       On October 20, 2017, at the conclusion of a nonjury trial, Appellant was

convicted of aggravated assault, prohibited possession of a firearm, firearms

carried without a license, firearms carried in public in Philadelphia, possession

of an instrument of a crime, terroristic threats, simple assault, and REAP.1 On

March 19, 2018, the trial court sentenced Appellant to serve a term of

incarceration of two to four years with three years of consecutive probation

____________________________________________


1 18 Pa.C.S. §§ 2702(a), 6105, 6106, 6108, 907(a), 2706(a)(1), 2701(a)(1),
and 2705.


                                           -3-
J-S32013-19


for the aggravated assault conviction and the three years of concurrent

probation for the conviction of prohibited possession of a firearm. The trial

court imposed no further penalty for the remaining convictions. This timely

appeal was filed on April 17, 2018.2             Both Appellant and the trial court

complied with Pa.R.A.P. 1925.

       Appellant presents the following issues for our review:

       1. Did the Trial Court err in finding the evidence admitted at trial
       was sufficient to sustain the … verdict for count 1, aggravated
       assault under Pa Crimes Code section 2702(A) as the evidence
       failed to prove causation or attempt to cause [serious] body
       injury?

       2. Did the Trial Court err in finding the evidence admitted at trial
       was sufficient to sustain the … verdict for count 8, recklessly
       endangering another person under Pa. Crimes Code section 2705
       as the evidence failed to prove that [Appellant] had an actual
       frame or receiver of a firearm?

       3. Did the Trial Court err in finding the evidence admitted at trial
       was sufficient to sustain the … verdict for count 2, possession of
       firearm prohibited under Pa. Crimes Code section 6105(A1) as the


____________________________________________


2  We note that the notice of appeal indicated that Appellant was appealing
“from the Order, dated March 29, 2018.” Notice of Appeal, 4/17/18, at 1.
However, upon review of the trial court’s docket, this Court determined that
there is no indication of an order being entered on March 29, 2018. On
August 27, 2018, we issued a rule to show cause why the appeal should not
be quashed as having been taken from a purported order that is not entered
upon the appropriate docket of the trial court. On August 28, 2018,
Appellant’s counsel filed a response to the rule to show cause. In the
response, counsel explained that the appeal was from the order entering
judgment of sentence that was filed on March 19, 2018, and that counsel
mistakenly typed March 29. Response, 8/28/18, at 1. In addition, Appellant
requested amendment to the notice of appeal to correct the clerical error.
Accordingly, we have corrected the caption to reflect that this appeal has been
taken from the judgment of sentence entered on March 19, 2018.

                                           -4-
J-S32013-19


      evidence failed to prove that [Appellant] had an actual frame or
      receiver of a firearm?

      4. Did the Trial Court err in finding the evidence admitted at trial
      was sufficient to sustain the … verdict for count 3, firearms not to
      be carried without license under Pa. Crimes Code section
      6106(A1) as the evidence failed to prove that [Appellant] had an
      actual frame or receiver of a firearm?

      5. Did the Trial Court err in finding the evidence admitted at trial
      was sufficient to sustain the … verdict for count 4, carry firearms
      [in] public in Philadelphia under Pa. Crimes Code section 6108 as
      the evidence failed to prove that [Appellant] had an actual frame
      or receiver of a firearm?

      6. Did the Trial Court err in finding the evidence admitted at trial
      was sufficient to sustain the … verdict for count 5, possession of
      an instrument of crime under Pa. Crimes Code section 907(A) as
      the evidence failed to prove that [Appellant] had an actual frame
      or receiver of a firearm?

Appellant’s Brief at 4-5 (renumbered for ease of disposition).

      Appellant first argues that there was insufficient evidence to support her

conviction of aggravated assault. Appellant’s Brief at 10. Appellant states

that “[n]o deadly weapon was used, and the repeated punches from

[Appellant] did not cause or attempt to cause serious bodily injury.” Id.

      Our standard of review is well established:

             The standard we apply in reviewing the sufficiency of the
      evidence is whether viewing all the evidence admitted at trial in
      the light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the
      crime beyond a reasonable doubt. In applying the above test, we
      may not weigh the evidence and substitute our judgment for the
      fact-finder[’s].  In addition, we note that the facts and
      circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
      defendant’s guilt may be resolved by the fact-finder unless the
      evidence is so weak and inconclusive that as a matter of law no

                                     -5-
J-S32013-19


      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt by
      means of wholly circumstantial evidence. Moreover, in applying
      the above test, the entire record must be evaluated and all
      evidence actually received must be considered. Finally, the finder
      of fact while passing upon the credibility of witnesses and the
      weight of the evidence produced, is free to believe all, part or none
      of the evidence.

Commonwealth v. Estepp, 17 A.3d 939, 943-944 (Pa. Super. 2011).

      The crime of aggravated assault is set forth at 18 Pa.C.S. § 2702 and

provides in relevant part as follows:

      (a) Offense defined.—A person is guilty of aggravated assault if
      he:

            (4) attempts to cause or intentionally or knowingly
            causes bodily injury to another with a deadly
            weapon[.]

18 Pa.C.S. § 2702(a)(4). Serious bodily injury is defined as “bodily injury

which creates a substantial risk of death or which causes serious, permanent

disfigurement, or protracted loss or impairment of the function of any bodily

member or organ.” 18 Pa.C.S. § 2301.

      The trial court addressed Appellant’s challenge to the sufficiency of the

evidence with the following thorough discussion:

            [Appellant] argues that the evidence did not demonstrate
      serious bodily injury for the purposes of her aggravated assault
      conviction. However, [Appellant] confuses the standards required
      for her conviction. [Appellant] was not convicted of a first degree
      felony which would require attempted serious bodily injury.
      [Appellant] was convicted of a second degree felony, which states
      that a person is guilty when he attempts to cause bodily injury to
      another with a deadly weapon. 18 Pa.C.S.A. § 2702(a)(4).10 In
      the present case, a reasonable fact-finder could conclude that

                                        -6-
J-S32013-19


     [Appellant] attempted to cause bodily injury with a deadly
     weapon: therefore the evidence is sufficient to hold [Appellant]
     guilty of aggravated assault.

          10Bodily injury includes any “impairment of physical
          condition or substantial pain.” 18 Pa.C.S.A. § 2301.

     To prove aggravated assault under this subsection,

          [The] Commonwealth must demonstrate both a
          substantial step plus an intent to cause bodily injury
          to another with a weapon. The inquiry here is whether
          the surrounding circumstances evidenced defendant’s
          intent to commit bodily injury with a weapon. . . . We
          glean the following from these cases vis a vis the
          attempt aspect of §§ 2702(a)(1) and (a)(4). First, the
          resolution of each case is a function of the
          circumstances of the case as determined by the fact-
          finder. Second, a substantial step for purposes of
          aggravated assault-attempt under §§ 2702(a)(1) or
          (a)(4) can involve little or no injury to the victim.
          Third, we view all the evidence in the light most
          favorable to the verdict winner, giving that party the
          benefit of all reasonable inferences to be drawn
          therefrom.     Fourth, with respect to the intent
          requirement of each section, we examine the
          defendant’s words and conduct to determine whether
          the record supports a finding of the requisite intent.

     Commonwealth v. Gruff, 822 A.2d 773, 778-79 (Pa. Super.
     2003) (citations omitted). Any firearm-loaded or unloaded-is a
     deadly weapon for the purposes of this statute. 18 Pa.C.S.A.
     § 2301. The mere act of pointing a gun at someone is not
     sufficient to support an aggravated assault conviction.
     Commonwealth v. Sanders, 627 A.2d 183, 187 (Pa. Super.
     1993).    However pointing a gun with something more-for
     example, pointing a gun combined with a verbal threat-can be
     enough. Commonwealth v. Matthew, 909 A.2d 1254, 1259
     (Pa. 2006).

           In Commonwealth v. Matthew, the Court found that
     there was sufficient evidence to find aggravated assault when a
     defendant pointed a gun at the victim, turned away to search his
     car, told the victim that he was going to kill him, then ran away

                                   -7-
J-S32013-19


     from the victim.11 909 A.2d 1254, 1259 (Pa. 2006). In coming
     to this conclusion, Matthew specifically asserted that a conviction
     should not be found to lack sufficient evidence just because a
     defendant had an opportunity to injure the victim with his deadly
     weapon but did not. Id. at [1258]. Instead, courts should follow
     a totality of the circumstances test.           Id. (re-affirming
     Commonwealth v. Alexander, 383 A.2d 887 (Pa. 1978)).

           11This case was based off a conviction for Aggravated
           Assault under 18 Pa.C.S. § 2702(a)(1): However, its
           rationale was based on two cases concerning
           convictions under 18 Pa.C.S. § 2702(a)(4).

            In Commonwealth v. Gruff, the defendant held a loaded
     rifle with an attached bayonet to the victim’s throat and said, “I
     just ought to kill you.” 822 A.2d 773, 774 (Pa. Super. 2003). This
     was deemed sufficient evidence of attempted serious bodily injury
     at that “critical moment” even though the victim felt the bayonet
     was removed from his neck and ran away and the defendant did
     not follow. Id. at 780; See also Commonwealth v. Sanders,
     627 A.2d 183, 187 (Pa. Super. 1993) (holding sufficient evidence
     where defendant pointed a loaded gun at the victim and
     threatened to shoot him before victim grabbed the defendant’s
     wrist and forced the gun from him).

           In Commonwealth v. Fortune, the defendant pointed a
     gun at victim and said “If you don’t let go of the keys, I’m going
     to blow your head off.” 68 A.3d 980, 982 (Pa. Super. 2013). 12
     The victim then gave the defendant her keys and ran away. Id.
     Though the defendant argued on appeal that his threat was
     conditional, the court held that there was still sufficient evidence
     of aggravated assault: a reasonable jury could conclude that the
     threat and point of the gun amounted to evidence of intent and a
     substantial step towards serious bodily injury. Id. at 987.

           12 This case also focused on Aggravated Assault under
           18 Pa.C.S. § 2702(a)(1): However, its rationale was
           based on the Alexander/Matthew totality test which
           is commonly used for both 2702(a)(1) and (a)(4).

            In the present case, [Appellant] pointed a gun at Dorothy-
     whom she had just finished severely beating-and threatened her
     life. (N.T. 9/8/17 at p. 20). Dorothy described-both on the night
     of the incident and to the court-how [Appellant] pulled a small,

                                    -8-
J-S32013-19


      black and yellow, .22 caliber gun out of her purse and pointed it
      at Dorothy from only one or two feet away. (Id. at 19, 20, 22;
      N.T. 10/20/17 at pp. 14-15). Then, with a “crazy–looking”
      expression, [Appellant] yelled “shut the F up . . . before I blow
      your head off.” (N.T. 9/8/17 at pp. 18-21). Dorothy expressed
      how the gun could have killed her at this point. (Id. at 20).
      [Appellant] only left after Dorothy had escaped her grip and after
      she had grabbed a kitchen knife to defend herself. (Id. at 22, 46).
      If Dorothy had not taken this action, this encounter could have
      ended much more violently than it already did.

            Here, [Appellant’s] substantial step and intent towards
      causing bodily injury to the victim with a deadly weapon can be
      observed through her “words and conduct” as advised by Gruff,
      822 A.2d at 779. By severely beating Dorothy (despite the fact
      that Dorothy was her sister, whose husband was in the hospital
      and grandson had just passed away), [Appellant] demonstrated
      her intent to cause her bodily injury. (N.T. 9/8/17 at pp. 11-14).
      [Appellant] beat Dorothy ferociously enough (with rings on her
      fingers) to cause multiple fractures and stiches to her face and
      bruising all over her body. (Id. at 24). Additionally, [Appellant]
      demonstrated these elements through her threat to “blow
      [Dorothy’s] head off” and the fact that she pointed a gun at
      Dorothy from merely a foot or two away. (Id. at 18, 22).

             Although [Appellant] erroneously argues that there was
      insufficient evidence for aggravated assault because there was no
      serious bodily injury, there was ample evidence of attempted
      bodily injury by deadly weapon. Therefore, there was sufficient
      evidence for second-degree felony aggravated assault.

Trial Court Opinion, 10/26/18, at 6-9 (footnote omitted).

      We have thoroughly reviewed the certified record before us on appeal,

and we agree with the trial court’s determination that the Commonwealth

presented sufficient evidence to establish beyond a reasonable doubt that

Appellant committed the crime of aggravated assault.         Immediately after

physically beating the victim, Appellant drew a pistol, pointed it at the victim,

and verbally threatened her. The fact that Appellant did not pull the trigger

                                      -9-
J-S32013-19


is of no moment. Accordingly, Appellant’s claim challenging the sufficiency of

the evidence to support the crime of aggravated assault lacks merit.

      Appellant next argues that the Commonwealth failed to present

sufficient evidence to support the conviction of REAP. Appellant’s Brief at 14-

15.   Appellant asserts that a conviction of REAP “requires proof that the

firearm was loaded and therefore capable of causing harm.”         Id. at 15.

We disagree.

      Our Crimes Code defines REAP as follows:

      A person commits a misdemeanor of the second degree if he
      recklessly engages in conduct which places or may place another
      person in danger of death or serious bodily injury.

18 Pa.C.S. § 2705. Section 2705 is satisfied where a defendant’s conduct

“places or may place another person in danger of death or serious bodily

injury.” 18 Pa.C.S. § 2705. Further, we have held that “[t]he crime of REAP

is a crime of assault which requires the creation of danger. As such, there

must be an actual present ability to inflict harm. . . . [T]he mere apparent

ability to inflict harm is not sufficient.    Danger, and not merely the

apprehension of danger, must be created.” Commonwealth v. Reynolds,

835 A.2d 720, 727-728 (Pa. Super. 2003) (internal quotation marks and

citations omitted). Under the plain terms of the statute, a REAP conviction is

supportable even where the victim suffered no actual injury.              See

Commonwealth v. Rahman, 75 A.3d 497, 502-503 (Pa. Super. 2013)

(evidence was sufficient to support REAP conviction where the defendant


                                    - 10 -
J-S32013-19


“thr[ew] punches at [a police officer] on a stairwell on a crowded balcony next

to a glass divide;” although the officer did not actually fall down the stairs, the

evidence was sufficient to place the officer “in danger of death or serious bodily

injury” because the defendant’s actions “easily could have caused [the officer]

to lose his footing and fall down the stairs”).

      The trial court aptly addressed Appellant’s challenge to the sufficiency

of the evidence with regard to the REAP conviction as follows:

             In the present case, as discussed above, the evidence
      established that [Appellant] held down the sixty-one-year-old
      victim, Dorothy, and repeatedly punched her in the face and head,
      breaking her eye socket and nose. (N.T. 9/8/17 at p. 24).
      [Appellant] wore costume rings on her fingers, which sliced open
      … Dorothy’s face and resulted in her requiring stitches. (Id.).
      Dorothy was in excruciating pain and had limited vision for a “long
      time” after this event. (Id. at 24, 29). [Appellant] also punched
      her in the chest and arm, resulting in pain and bruising. (Id at
      29). [Appellant’s] actions easily could have cost Dorothy her eyes
      and her vision. Therefore, this evidence could reasonably lead a
      fact-finder to conclude that [Appellant] is guilty of recklessly
      performing an action which may cause serious bodily injury.

Trial Court Opinion, 10/26/18, at 10 (footnote omitted).

      Here, regardless of whether the firearm that Appellant pointed at the

victim was loaded, the remaining facts of the incident were sufficient to

support the conviction of REAP. Appellant, while wearing rings on her hand,

repeatedly punched the victim in the head, face, chest, and arms.

Consequently, the victim suffered fractures to her eye socket and nose. In

addition, she required stitches under her eye and suffered vision loss. The

trial court, sitting as finder of fact, chose to believe the evidence presented by


                                      - 11 -
J-S32013-19


the Commonwealth, and we will not substitute our judgment for that of the

trial judge. Under the totality of the circumstances, the evidence presented

at the trial, viewed in the light most favorable to the Commonwealth, is

sufficient to sustain Appellant’s conviction of REAP.

      In her final four issues, Appellant argues that there was insufficient

evidence to support her convictions of possession of a firearm by a prohibited

person, firearms not to be carried without a license, carrying firearms publicly

in Philadelphia, and possession of an instrument of crime. Appellant’s Brief at

10-14. However, Appellant did not present these issues to the trial court in

her Pa.R.A.P. 1925(b) statement as required.

      Our Courts have consistently ruled that, where a trial court directs a

defendant to file a concise statement pursuant to Pa.R.A.P. 1925, any issues

not raised in that statement shall be waived. Commonwealth v. Bullock,

948 A.2d 818, 823 (Pa. Super. 2008) (citing Commonwealth v. Lord, 719

A.2d 306, 308 (Pa. 1998)). In Commonwealth v. Butler, 812 A.2d 631,

633 (Pa. 2002), our Supreme Court reaffirmed its holding in Lord and stated:

“In Lord, however, this Court eliminated any aspect of discretion and

established a bright-line rule for waiver under Rule 1925 …. Thus, waiver

under Rule 1925 is automatic.” See also Commonwealth v. Oliver, 946

A.2d 1111, 1115 (Pa. Super. 2008) (noting that Lord “requires a finding of

waiver whenever an appellant fails to raise an issue in a court-ordered

Pa.R.A.P. 1925(b) statement”).


                                     - 12 -
J-S32013-19


      Rule 1925 is intended to aid trial judges in identifying and focusing upon

those issues which the parties plan to raise on appeal. “When a court has to

guess what issues an appellant is appealing, that is not enough for meaningful

review.” Commonwealth v. Dowling, 778 A.2d 683, 686 (Pa. Super. 2001).

In addition, we are mindful that claims not raised before the trial court are

waived. See Commonwealth v. Ryan, 909 A.2d 839, 845 (Pa. Super. 2006)

(citing Commonwealth v. Gordon, 528 A.2d 631, 638 (Pa. Super. 1987))

(reiterating that “[a] theory of error different from that presented to the trial

jurist is waived on appeal, even if both theories support the same basic

allegation of error which gives rise to the claim for relief”).

      Our review of the certified record reflects that on April 27, 2018, the

trial court issued an order directing Appellant to file a Pa.R.A.P. 1925(b)

statement within twenty-one days. The record further reveals that, after the

grant of multiple extensions of time, Appellant filed her Pa.R.A.P. 1925(b)

statement on September 5, 2018.           Appellant’s Rule 1925(b) statement

contains a total of four issues. The fourth issue is the only issue that raised a

claim pertaining to the convictions for the firearm violations, and it provides

as follows:

      4. The Court erred and denied [Appellant] the due process and
      equal protection guaranteed to her by state and federal
      constitutions, because the verdicts for the charges of Possession
      Of Firearm Prohibited (18 § 6105 §§ A1), Firearms Not To Be
      Carried W/O License (18 § 6106 §§ Al), Carry Firearms Public In
      Phila (18 § 6108), and Poss Instrument Of Crime W/Int (18 § 907
      §§ A) were against the weight of the evidence. The verdicts on
      these charges were so contrary to the evidence as to shock one’s

                                      - 13 -
J-S32013-19


      sense of justice, because there was no evidence whatsoever to
      corroborate and substantiate the complaining witness testimony
      about a firearm.

Pa.R.A.P. 1925(b) Statement, 9/5/18, at 2.

      Thus, Appellant properly preserved for review claims challenging the

weight of the evidence to support her firearm convictions. Although Appellant

challenged the sufficiency of the evidence to support her convictions of

aggravated assault and REAP in her Rule 1925(b) statement, Appellant never

specifically raised to the trial court any claims that there was insufficient

evidence to support her firearm convictions.     Indeed, the two arguments

challenging the weight of the evidence and sufficiency of the evidence are

distinct.   See Commonwealth v. Davis, 799 A.2d 860, 864 (Pa. Super.

2002) (“[w]eight of the evidence and sufficiency of the evidence are discrete

inquiries”).   Therefore, because Appellant now attempts to raise claims

challenging the sufficiency of the evidence to support the various firearm

convictions, we conclude that these arguments are waived because Appellant

failed to present these specific issues in her Rule 1925(b) statement.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/17/19

                                    - 14 -